DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-17 are pending as amended on 2/22/19.

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-7 (and species wherein the elastomer is thermoplastic polyurethane, the blowing agent is an azo compound, and the additive is glyceryl triacetate) in the reply filed on 1/29/21 is acknowledged.  
The traversal is on the ground(s) that no indication has been provided that the contents of the claims were interpreted in light of the description in the lack of unity analysis. This is not found persuasive because there is no requirement that any specific indication be made of the interpretation of the claims in light of the description. Additionally, Applicant has not pointed to any portion of the description which would materially affect the interpretation of the present claims. Therefore, the lack of an indication that the contents of the claims were interpreted in light of the description is not considered a deficiency of the lack of unity analysis set forth previously. 
The traversal is secondly on the grounds that MPEP 806.03 has not been considered with respect to the relationship among the cited groups. It is noted that the cited portion of the MPEP is directed to restriction practice for national applications filed under 35 USC 111(a) rather than to national stage applications filed under 35 USC 371. The unity of invention practice is applied to national stage application filed under 35 USC 371, as described in MPEP 1850. See MPEP 201. Therefore, the lack of .
The requirement is still deemed proper and is therefore made FINAL.
Claims 4 (nonelected species) and 8-17 (nonelected invention) are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species or invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prociak et al (Thermoplastic polyurethane foamed under microwave irradiation, POLIMERY 2012, 57, nr 11-12, pp 786-90; cited by Applicant in IDS, copy provided by Applicant), as evidenced by Varma (Microwave Technology – Applications in Chemical Synthesis, Kirk-Othmer Encyclopedia of Chemical Technology, 18 January 2013, pp 1-66). 
As to claims 1, 2 and 7, Prociak discloses a process for foaming granulated thermoplastic polyurethane (TPUR) comprising a blowing agent (azodicarbonamide, ADC) (see p 787 right column, first full paragraph, and abstract). 
Prociak teaches carrying out the foaming process of TPUR, which involves melting the elastomer, by heating the elastomer via microwave (which corresponds to electromagnetic radiation as presently recited). See p 789, right column, full paragraph. 
Prociak fails to specifically teach the frequency of the radiation. However, as evidenced by Varma, the frequency of microwave radiation is 0.3 to 300 GHz (p 1, first sentence), which falls within the presently recited range. Therefore, as evidenced by Varma, Prociak discloses heating granules (corresponding to pellets as recited in claim 7) comprising TPUR and ADC blowing agent via electromagnetic radiation having a frequency ranging from 0.3-300 GHz to such an extent that the granules melt and foam. 
As to claim 3, Prociak teaches that TPUR absorbs microwave energy without an additive (see, e.g., figure 7 on p 790 and discussion on p 788, right column, third paragraph). Therefore, Prociak discloses a process according to claim 3 wherein the elastomer absorbs electromagnetic radiation as a result of its chemical structure. 
As to claim 5, Prociak teaches a process wherein elastomer is heated via microwave energy having a frequency within the presently recited range. Prociak fails to specifically teach that the beam of microwave energy is “directed.” However, in order for the heating of the TPUR to occur, at least some of the electromagnetic radiation produced by the microwave disclosed by Prociak must be directed toward a region of the TPUR. Therefore, Prociak teaches a process wherein a region of TPUR is heated by a directed beam of electromagnetic radiation as presently recited. 
As to claim 6, Prociak further teaches placing the elastomer in a mold and expansion within the mold as presently recited. See Figure 2 on p 787 and p 788, upper left column. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prociak et al (Thermoplastic polyurethane foamed under microwave irradiation, POLIMERY 2012, 57, nr 11-12, pp 786-90; cited by Applicant in IDS), as evidenced by Varma (Microwave Technology – Applications in Chemical Synthesis, Kirk-Othmer Encyclopedia of Chemical Technology, 18 January 2013, pp 1-66), and further in view of Prissok et al (US 2011/0275733).
Prociak discloses a process for foaming granulated thermoplastic polyurethane (TPUR) comprising a blowing agent (azodicarbonamide, ADC) (see p 787 right column, first full paragraph, and abstract). 
Prociak teaches carrying out the foaming process of TPUR, which involves melting the elastomer, by heating the elastomer via microwave (which corresponds to electromagnetic radiation as presently recited). See p 789, right column, full paragraph. 
Prociak fails to specifically teach the frequency of the radiation. However, as evidenced by Varma, the frequency of microwave radiation is 0.3 to 300 GHz (p 1, first sentence), which falls within the presently recited range. Therefore, as evidenced by Varma, Prociak discloses heating granules (corresponding to pellets as recited in claim 
As to claim 3, Prociak teaches that TPUR absorbs microwave energy without an additive (see, e.g., figure 7 on p 790 and discussion on p 788, right column, third paragraph). Therefore, Prociak discloses a process according to claim 3 wherein the elastomer absorbs electromagnetic radiation as a result of its chemical structure. 
Prociak fails to specifically teach that the elastomer comprises glyceryl triacetate (i.e., the elected species) as an additive which absorbs electromagnetic radiation and contributes to heating of the elastomer.
Prissok teaches that many of the applications for thermoplastic polyurethanes require a hardness below 80 shore A, and that plasticizers are therefore added to thermoplastics [0004, 0015]. Prissok teaches that glycerol triacetate [0009] has good incorporation capability, does not exude, is not lost by evaporation, and tends to improve, not adversely affect, properties such as processability, heat resistance, transparency, whiteness and UV resistance. It has low toxicity and can be used in foods or materials which contact skin [0008]. See also [0013]. Prissok teaches addition of the plasticizer during production of the thermoplastic polyurethane [0049], and, in a preferred embodiment, producing foamed final products by addition of a blowing agent to the thermoplastic polyurethane [0050].
In light of Prissok’s disclosure, the person having ordinary skill in the art would have been motivated to produce a thermoplastic polyurethane foam from a polyurethane comprising glyceryl triacetate as a plasticizer in order to reduce the hardness of the polyurethane, as well as improve properties such as processability, 
[The cited prior art fails to specifically teach that the glyceryl triacetate absorbs radiation, thereby contributing to heating of the elastomer. However, glyceryl triacetate is described in the instant specification as an additive for absorbing radiation and contributing to heating of the elastomer. Given that it is the same compound, there is reasonable basis to conclude that the glyceryl triacetate plasticizer in the process suggested by modified Prociak corresponds to an additive having properties as presently recited. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).]

Pertinent Prior Art

The following references describe processes which are very similar to the claimed process. Given that they would be cumulative to those above, rejections over the following prior art references have not been made. However, Applicant may wish to review these references when considering potential amendments to the claims.

Wollmann et al (US 5118722) discloses producing polyurethane foam (abstract) by foaming under heating by microwaves (col 1). The water added in the example corresponds to a blowing agent as presently recited. 

Braun et al (US 2012/0065285) discloses producing thermoplastic polymer by heating granulate thereof with water and a blowing agent [0075]. Braun teaches heating utilizing a microwave frequency within the presently claimed range [0100]. The thermoplastic polymer in the examples is thermoplastic polyurethane [0118-9]. 

Huang et al (US 2017/0073490) discloses foaming thermoplastic polyurethane (abstract) from a foamable composition of TPU particles and blowing agent [0008, 0055 (azo compounds named)] using a microwave [0029]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL KAHN whose telephone number is (571)270-7346.  The examiner can normally be reached on Monday to Friday, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RACHEL KAHN/           Primary Examiner, Art Unit 1766